SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

33
CAF 15-00738
PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, CARNI, AND SCUDDER, JJ.


IN THE MATTER OF KATHRYN TAYLOR,
PETITIONER-RESPONDENT,

                    V                             MEMORANDUM AND ORDER

JOSEPH BENEDICT, RESPONDENT-APPELLANT.


ANTHONY J. CERVI, BUFFALO, FOR RESPONDENT-APPELLANT.

BONNIE A. MCLAUGHLIN, BUFFALO, FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Erie County (Mary G.
Carney, J.), entered July 3, 2014 in a proceeding pursuant to Family
Court Act article 4. The order denied the objections of respondent to
the order of a Support Magistrate.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent father appeals from an order denying his
objections to the order of the Support Magistrate, who granted
petitioner mother’s petition seeking an upward modification of the
father’s child support obligation. We reject the father’s contention
that the record does not support the Support Magistrate’s imputation
of income to him. “[I]n determining a party’s child support
obligation, a court need not rely upon the party’s own account of his
or her finances, but may impute income based upon the party’s past
income or demonstrated earning potential” (Belkhir v Amrane-Belkhir,
118 AD3d 1396, 1397 [internal quotation marks omitted]). At the
hearing, the father testified that he was currently unemployed, but
that he had worked for a company “off and on” for over five years,
making $10 per hour, and that he did not have any medical disabilities
preventing him from working. Family Court determined that the Support
Magistrate imputed income to the father of $20,800 per year, and we
conclude that the determination is supported by the record and was
based on the relevant factors (see Lauzonis v Lauzonis, 105 AD3d 1351,
1351; Matter of Monroe County Support Collection Unit v Wills, 21 AD3d
1331, 1331, lv denied 6 NY3d 705). The father’s remaining contentions
are not properly before us because they were not raised in his
objections to the Support Magistrate’s order (see Matter of Farruggia
v Farruggia, 125 AD3d 1490, 1490; Matter of Cattaraugus County Dept.
                                 -2-                           33
                                                        CAF 15-00738

of Social Servs. v Roberts, 81 AD3d 1318, 1318).




Entered:   February 5, 2016                    Frances E. Cafarell
                                               Clerk of the Court